DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification- Title of Invention
The title of the invention is no longer accurate.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are now held to method claims only based on the election of  July 18, 2022 and thus should not include the “and apparatus” in the title.

Election/Restrictions
Applicant’s election without traverse of claims 1-18  in the reply filed on July 18, 2022  is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,13-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Ohashi et al (US 5,605,488) in view of Hashii et al (US 2006/0264157) and Bajaj et al (US 2017/0297163).
Regarding claim 1:	The prior art of Ohashi et al teaches a polishing apparatus of a semiconductor wafer with A chemical mechanical polishing (CMP) method, comprising: holding a wafer in a carrier (top plate 22)  over a polishing pad (not shown but provided on polishing plate 21 see col. 2 lines 49-59. The prior art of Ohashi et al depicts a slurry (liquid 36) provided into the carrier 22, but does not distinguish that there is a dispensing of a first and second slurry though individual distribution lines are provided to cells 33 that offer adjustable temperature and flow rate along the zones of the wafer as desired.

The prior art of Hashii et al teaches a CMP apparatus and method wherein a first slurry sourced by supply source 19a and a second slurry sourced by supply source 20a. See the abstract, [0013]- [0023], and [0041] – [0044] where Hashii et al teaches dispensing a first slurry comprising a plurality of first abrasive particles; rotating the carrier, the polishing pad or a combination thereof; halting the dispensing of the first slurry; and dispensing a second slurry after halting the dispensing of the first slurry, wherein the second slurry comprises a plurality of second abrasive particles smaller than the first abrasive particles.   The motivation to modify the apparatus of Ohashi et al with the method and providing different slurries is that the steps suggested by Hashii et al teaches the use of different slurries dependent upon the types of finishes desired for the process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ohashi et al with the method and providing different slurries is that the steps suggested by Hashii et al

The method resulting from the combined teaching of Ohashi et al and Hashii et al provides the distribution of a first and second slurry through a carrier in CMP. The combined prior art fails to teach the control of the rotation of the carrier and flow of processing fluids or a structure to perform various distribution of slurry and carrier rotation claimed sequences.
 
The prior art of Bajaj et al teaches a CMP process and apparatus where a distribution system is provided to dispense different slurry components (see the illustration and discussion of slurry components 1-3 in the abstract,  [0035] – [0047], and Figs. 1A, 2A, and 2B along desired zones of the wafer. According to [0048] of Bajaj et al a controller 138 is provided to control the rotation of the pad 109, carrier (holder 120), and the distribution of the processing fluids. Thus, the prior art of Bajaj et al offers the structure to perform the steps of controlling halt or rotation of the carrier and the distribution of the process fluids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 2:	 The CMP method of claim 1, wherein after halting the dispensing of the first slurry, the rotation of the carrier, the polishing pad or the combination thereof continues such that an interior of the carrier is free of the first slurry.  See [0054] of Hashii et al where the dispensing of the first slurry is halted. Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 3:	The CMP method of claim 1, further comprising: halting the rotation of the carrier, the polishing pad or the combination thereof prior to dispensing the second slurry.  See [0054] of Hashii et al where the dispensing of the first slurry is halted. Note the control of whether rotating of the carrier and/or polishing pad is controlled in both the method of Ohashi et al and  Hashii et al. Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 4:	The CMP method of claim 3, further comprising: detecting a pressure see col. 4 lines 56- col. 5 line 6 of Ohashi et al where a detector 57 is supplied to a pressure control section 60 in the carrier during dispensing the second slurry; comparing the detected pressure to a predetermined pressure; and resuming the rotation of the carrier, the polishing pad or the combination thereof when the detected pressure is higher than or equal to the predetermined pressure.  See also Figs. 5 and 9 of Ohashi et al.

Regarding claim 5:	The CMP method of claim 3, wherein halting the dispensing of the first slurry is performed prior to halting the rotation of the carrier, the polishing pad or the combination thereof.  See [0054] of Hashii et al where the dispensing of the first slurry is halted. Note the control of whether rotating of the carrier and/or polishing pad is controlled in both the method of Ohashi et al and  Hashii et al. Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 6:	The CMP method of claim 1, further comprising: heating the first slurry to a first temperature; and heating the second slurry to a second temperature different from the first temperature. See heater 39 is provided in the prior of Ohashi et al to ensure that the temperature distribution of the process fluids supplied to the wafer can be individually controlled. See Figs. 2, 3, and 9 of Ohashi et al.
 
Regarding claim 7:	The CMP method of claim 6, wherein heating the first slurry is performed prior to dispensing the first slurry into the carrier.  See Figs. 3 and 9 of Ohashi et al where the temperature is control prior to slurry distribution into the carrier.

Regarding claim 8:	The CMP method of claim 6, wherein heating the second slurry is performed prior to dispensing the second slurry into the carrier.  See Figs. 3 and 9 of Ohashi et al where the temperature is control prior to slurry distribution into the carrier.


Regarding claim 9:	The CMP method of claim 1, further comprising: detecting a temperature in the carrier during the rotation of the carrier, the polishing pad or the combination thereof; and halting the rotation of the carrier, the polishing pad or the combination thereof when the detected temperature is outside a predetermined temperature range.  See col. 3 lines 10-65 of Ohashi et al Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller 138 to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 10:	The CMP method of claim 1, further comprising: detecting a pressure (see col. 4 lines 56- col. 5 line 6 of Ohashi et al where a detector 57 is supplied to a pressure control section 60)  in the carrier during the rotation of the carrier, the polishing pad or the combination thereof; and halting the rotation of the carrier, the polishing pad or the combination thereof when the detected pressure is outside a predetermined pressure range.   See also Figs. 5 and 9 of Ohashi et al.

Regarding claim 13:	A chemical mechanical polishing (CMP) method, comprising: holding a wafer in a wafer carrier over a polishing pad; dispensing a first slurry into the wafer carrier; detecting a first pressure (see col. 4 lines 56- col. 5 line 6 of Ohashi et al where a detector 57 is supplied to a pressure control section 60)  in the wafer carrier after dispensing the first slurry into the wafer carrier; comparing the detected first pressure to a first predetermined pressure; and responsive to the detected first pressure higher than or equal to the first predetermined pressure, rotating the wafer carrier, the polishing pad or a combination thereof.  

Regarding claim 14:	The CMP method of claim 13, further comprising: detecting a second pressure (see col. 4 lines 56- col. 5 line 6 of Ohashi et al where a detector 57 is supplied to a pressure control section 60)  in the wafer carrier during the rotation of the wafer carrier, the polishing pad or the combination thereof; and responsive to the detected second pressure lower than the first predetermined pressure, halting the rotation of the wafer carrier, the polishing pad or the combination thereof.  

Regarding claim 15:	The CMP method of claim 13, further comprising: detecting a second pressure in the wafer carrier during the rotation of the wafer carrier, the polishing pad or the combination thereof; and 8responsive to the detected second pressure exceeds a second predetermined pressure higher than the first predetermined pressure, halting the rotation of the wafer carrier, the polishing pad or the combination thereof.   See col. 4 lines 56- col. 5 line 6 of Ohashi et al where a detector 57 is supplied to a pressure control section 60.  

Regarding claim 16:	The CMP method of claim 13, further comprising: halting the dispensing of the first slurry; and halting the rotation of the wafer carrier, the polishing pad or the combination thereof after halting the dispensing of the first slurry.  See col. 3 lines 10-65 of Ohashi et al. Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller 138 to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.


Regarding claim 17:The CMP method of claim 16, further comprising: after halting the rotation of the wafer carrier, the polishing pad or the combination thereof, dispensing a second slurry into the wafer carrier.  See col. 3 lines 10-65 of Ohashi et al Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller 138 to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

Regarding claim 18:	The CMP method of claim 17, further comprising: detecting a second pressure in the wafer carrier after dispensing the second slurry into the wafer carrier; comparing the detected second pressure to a second predetermined pressure; and responsive to the detected second pressure higher than or equal to the second predetermined pressure, resuming the rotation of the wafer carrier, the polishing pad or the combination thereof.  See col. 3 lines 10-65 of Ohashi et al Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller 138 to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.

 Regarding claim 21:	A CMP method, comprising: holding a wafer in a carrier over a polishing pad; dispensing a first slurry into the carrier; rotating the carrier, the polishing pad or a combination thereof; halting the dispensing of the first slurry; and dispensing a second slurry into the carrier after halting the dispensing of the first slurry, wherein the second slurry has a different temperature than the first slurry.  See col. 3 lines 10-65 of Ohashi et al Note the control of whether rotating of the carrier and/or polishing pad appears to be controlled in both the method of Ohashi et al and  Hashii et al, but the prior art of Bajaj et al specifically provides a controller 138 to ensure the control of the slurry distribution, rotation of the carrier, and overall process. The step of halting slurry distribution while rotating or not is within the capacity of the independent control of the flow of the slurries and rotation of the carrier and/or polishing pad using the controller of Bajaj et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the Ohashi et al and Hashii et al to provide controller as suggested by Bajaj et al to enhance process control.
Regarding claim 22:The CMP method of claim 21, further comprising: heating the first slurry using a first heater before dispensing the first slurry into the carrier; and heating the second slurry using a second heater before dispensing the second slurry into the carrier, wherein the first heater and the second heater are independently controlled. See Fig. 3 of Ohashi et al featuring heater 39 which provides independent temperature control to each slurry line see also col. 3 lines 10-55.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 5,605,488) in view of Hashii et al (US 2006/0264157) and Bajaj et al (US 2017/0297163) as applied to claims 1-10,13-18, 21, and 22 above, and in further view of Obeng et al (US 6,048,256).
The teachings of Ohashi et al and modified by Hashii et al and Bajaj et al were discussed above.
The method resulting from the combined teachings of Ohashi et al,  Hashii et al, and Bajaj et al fails to teach the step of detecting concentration.
The prior art of Obeng et al teaches a method and apparatus for the continuous delivery of polishing slurry see the abstract. The slurry delivery system 100 of Obeng et al features individually designated slurry tanks 120a-120h each tank is supplied with concentration sensors 135 see col. 4 lines 16-30 along with the control system 140. The motivation to modify the method resulting from the combined teachings of Ohashi et al and Hashii et al with the step of monitoring the concentration of each slurry component is that the step ensures the accurate composition of each component as suggested by Obeng et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method resulting from the combined teachings of Ohashi et al with the suggestions of Hashii et al and Bajaj et al with the step of monitoring the concentration of each slurry component is that the step ensures the accurate composition of each component as suggested by Obeng et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benner et al (US 2005/0164606) teaches a CMP process control . Bennett et al teaches an analysis unit 30 where the temperature, flow rate, and concentration are monitored.
Kawasaki et al (US 6,660,124) teaches a polishing system and method where various process fluids are provided through the polishing platen. A heater is supplied to maintain temperature control of the dressing solution, and valves are provided to control the flow of the fluids.
Tanoue et al (US 7,166,018) teaches an apparatus and method for feeding slurry where  slurries 1, 2 and two differ in concentration of abrasives and size of the abrasive grains see Fig. 9 and col. 2 lines 9-24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716